Exhibit 10.02

 

EMPLOYMENT AGREEMENT

 

          AGREEMENT by and between OGE Energy Corp., an Oklahoma corporation,
and ______________ (the “Executive”), dated as of the 5th day of May 2009.

 

          WHEREAS, the Board of Directors (the “Board”) of the Company (as
hereinafter defined) recognizes that the possibility of a Change of Control (as
hereinafter defined) exists and that the occurrence of a Change of Control can
result in significant distractions of its key management personnel because of
the uncertainties inherent in such a situation;

 

        WHEREAS, the Board has determined that it is essential and in the best
interest of the Company and its shareowners to retain the services of the
Executive in the event of a Change of Control and to ensure the Executive’s
continued dedication and efforts in such event without undue concern for the
Executive’s personal financial and employment security; and

 

         WHEREAS, in order to induce the Executive to remain in the employ of
the Company or an Affiliate (as hereinafter defined), as the case may be,
particularly in the event of a threat or the occurrence of a Change of Control,
the Company desires to enter into this Employment Agreement with the Executive
to provide the Executive with certain benefits in the event the Executive’s
employment is terminated as a result of, or in connection with, a Change of
Control.

 

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

          1.           Certain Definitions. (a) The “Effective Date” shall mean
the first date during the Change of Control Period (as defined in Section l(b))
on which a Change of Control (as defined in Section 2) occurs. Anything in this
Agreement to the contrary notwithstanding, if a Change of Control occurs during
the Change of Control Period and if the Executive’s employment with the Employer
(as defined in Section 1(d)) is terminated prior to the date on which the Change
of Control occurs, and it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control or (ii) otherwise
arose in connection with or in anticipation of a Change of Control, then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such termination of employment.

 

          (b)          The “Change of Control Period” shall mean the period
commencing on the date hereof and ending on the third anniversary of the date
hereof; provided, however, that commencing on the date one year after the date
hereof, and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate three years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.

 

          (c)          The “Company” shall mean OGE Energy Corp. and any
successor to its business and/or assets which assumes and agrees to perform this
Agreement, pursuant to Section 11 herein, by operation of law, or otherwise.

 

          (d)          “Employer” shall mean (i) in the event the Executive is
an officer of the Company and not of any Affiliate (as defined in Section 1(e))
of the Company immediately prior to the Effective Date, the Company; (ii) in the
event the Executive is an officer of one or more Affiliates of the Company, but
not of the Company, immediately prior to the Effective Date, any such Affiliate;
and (iii) in the event the Executive is an officer of the Company and one or
more Affiliates of the Company immediately prior to the Effective Date, any such
entity of which the Executive is an officer immediately prior to the Effective
Date.

 

1

 



--------------------------------------------------------------------------------

          (e)          “Affiliate”, for all purposes of this Agreement other
than Section 5 and Section 6(e), shall mean, with respect to any Person (as
defined in Section 2(a)), any other Person that directly or indirectly through
one or more intermediaries controls, is controlled by or is under common control
with, the Person in question. As used herein, the term “control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. For purposes of Sections 5 and 6(e),
however, “Affiliate” shall mean any Person which is a member of the same
controlled group of corporations, trades or businesses within the meaning of the
Section 414(b) or (c) of the Internal Revenue Code of 1986, as amended (the
“Code”), as any other Person, provided that for purposes of Section 5 (but not
for purposes of Section 6(e)) in applying Code Section 1563(a)(1), (2), and (3)
in determining a controlled group of corporations under Code Section 414(b), the
language “at least 50 percent” shall be used instead of “at least 80 percent”
each place it appears in Code Section 1563(a)(1), (2), and (3), and in applying
Treasury Reg. § 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of Code
Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in Treasury Reg. § 1.414(c)-2.

 

 

2.

Change of Control.

For the purpose of this Agreement, a “Change of Control” shall mean:

 

        (a)          The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (i) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation or other Person controlled by the
Company, or (iv) any acquisition by any corporation or other Person pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection (c)
of this Section 2; or

 

          (b)          Individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareowners, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

        (c)          Consummation of a reorganization, merger, share exchange or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock or equity interests and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors or other controlling persons, as the case may be, of the corporation
or other Person resulting from such Business Combination (including, without
limitation, a corporation or other Person which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (ii) no Person (excluding any corporation or
other Person resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation or other Person
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock or equity interests of the corporation or other Person resulting from such
Business Combination, or the combined voting power of the then-outstanding
voting securities of such corporation or other Person except to the extent that

 

2

 



--------------------------------------------------------------------------------

such ownership existed with respect to the Company prior to the Business
Combination and (iii) at least a majority of the members of the board of
directors or other governing body of the corporation or other Person resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

          (d)          Approval by the shareowners of the Company of a complete
liquidation or dissolution of the Company.

 

          3.           Employment Period. The Executive shall remain in the
employ of the Employer subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending, unless earlier
terminated by the occurrence of the Executive’s Date of Termination as provided
in Section 5, on the third anniversary of such date (the “Employment Period”).

 

          4.           Terms of Employment. (a) Position and Duties. (i) During
the Employment Period, (A) the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 120-day period
immediately preceding the Effective Date and (B) the Executive’s services shall
be performed at the location where the Executive performed the majority of the
Executive’s services immediately preceding the Effective Date or any office or
location less than 50 miles from such location.

 

          (ii)          During the Employment Period, and excluding any periods
of vacation and sick leave to which the Executive is entitled, the Executive
agrees to devote reasonable attention and time during normal business hours to
the business and affairs of the Employer and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Employer in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Employer.

 

          (b)          Compensation. (i) Base Salary. During the Employment
Period, the Executive shall receive an annual base salary (“Annual Base
Salary”), which shall be paid at a monthly rate, at least equal to twelve times
the highest monthly base salary paid or payable, including any base salary which
has been earned but deferred, to the Executive by the Company and its Affiliates
in respect of the twelve-month period immediately preceding the month in which
the Effective Date occurs. During the Employment Period, the Annual Base Salary
shall be reviewed no more than 12 months after the last salary increase awarded
to the Executive prior to the Effective Date and thereafter at least annually.
Any increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased.

 

          (ii)          Annual Bonus. In addition to Annual Base Salary, the
Executive shall be awarded, for each fiscal year ending during the Employment
Period, an annual bonus (the “Annual Bonus”) in cash at least equal to the
Executive’s highest bonus under the Company’s or any of its Affiliates’ Annual
Incentive Compensation Plan, or any comparable bonus under any predecessor or
successor plan of the Company or any of its Affiliates, for the last three full
fiscal years ending prior to the Effective Date (annualized in the event that
the Executive was not employed by the Employer for the whole of such fiscal
year) (the “Recent Annual Bonus”). Each such Annual Bonus shall be paid during
the period beginning on the first day of the first month and ending on the 15th
day of the third month of the fiscal year next following the fiscal year for
which the Annual Bonus is awarded, unless the Executive shall elect to defer the
receipt of such Annual Bonus pursuant to the terms of a plan of the Company or
an Affiliate thereof permitting such deferral.

 

3

 



--------------------------------------------------------------------------------

          (iii)          Incentive, Savings and Retirement Plans. During the
Employment Period, the Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs
applicable generally to other peer executives of the Company and its Affiliates,
including, but not limited to, those specified in Exhibit A attached hereto, but
in no event shall such plans, practices, policies and programs provide the
Executive with incentive opportunities (measured with respect to both regular
and special incentive opportunities, to the extent, if any, that such
distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and its Affiliates for the Executive
under such plans, practices, policies and programs as in effect at any time
during the 120-day period immediately preceding the Effective Date or if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its Affiliates.

 

        (iv)         Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its Affiliates
(including, without limitation, medical, prescription, dental, vision,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and its Affiliates, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its Affiliates.

 

         (v)          Expenses. During the Employment Period, the Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by the Executive in accordance with the most favorable policies,
practices and procedures of the Company and its Affiliates in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
Affiliates.

 

           (vi)         Fringe Benefits. During the Employment Period, the
Executive shall be entitled to fringe benefits, including, without limitation,
tax and financial planning services, payment of club dues, and, if applicable,
use of an automobile and payment of related expenses, in accordance with the
most favorable plans, practices, programs and policies of the Company and its
Affiliates in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company and its Affiliates.

 

           (vii)        Office and Support Staff. During the Employment Period,
the Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to personal secretarial and other
assistance, at least equal to the most favorable of the foregoing provided to
the Executive by the Company and its Affiliates at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and its Affiliates.

 

         (viii)        Vacation. During the Employment Period, the Executive
shall be entitled to paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Company and its Affiliates as in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its Affiliates.

 

          5.           Termination of Employment. Subject to the provisions of
this Section 5, the Executive’s employment shall be deemed terminated for
purposes of this Agreement when the Executive incurs a “separation from service”
(as such phrase is defined in Code Section 409A and the regulations promulgated
thereunder) with the Employer and its Affiliates because of death, retirement or
termination of employment for any other reason, including any reason specified
in Section 5(a), (b) or (c) below; provided, however, that no termination shall
be deemed to occur for purposes of the Agreement while the Executive continues
to perform services for the Employer or its Affiliates in a capacity as an
employee or as an independent contractor at a level that is more than 20% of the

 

4

 



--------------------------------------------------------------------------------

average level of bona fide services performed (whether as an employee or
otherwise) by the Executive during the immediately preceding 36-month period
(or, if employed less than 36 months, such lesser period).

 

          (a)          Death or Disability. The Executive’s employment shall
terminate automatically upon the Executive’s death during the Employment Period.
If the Employer determines in good faith that the Disability of the Executive
has occurred during the Employment Period (pursuant to the definition of
Disability set forth below), it may give to the Executive written notice in
accordance with Section 12(b) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Employer shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Employer on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Employer or its insurers and
acceptable to the Executive or the Executive’s legal representative.

 

            (b)         Cause. The Employer may terminate the Executive’s
employment during the Employment Period for Cause. For purposes of this
Agreement, “Cause” shall mean:

 

(i)         the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Employer or one of its Affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive’s
duties, or

 

(ii)        the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Employer.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Employer. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company (in either case, who is not the Executive) or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by the Executive in good faith and in the
best interests of the Employer. The cessation of employment of the Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.

            (c)      Good Reason. The Executive’s employment may be terminated
by the Executive for Good Reason. For purposes of this Agreement, “Good Reason”
shall mean:

 

(i)         the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or any other action by the Employer which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

(ii)        any failure by the Employer to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

 

5

 



--------------------------------------------------------------------------------

(iii)       the Employer’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof or the Employer’s
requiring the Executive to travel on Employer business to a substantially
greater extent than required immediately prior to the Effective Date;

(iv)       any purported termination by the Employer of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or

(v)       any failure by the Employer to comply with and satisfy Section 11(c)
of this Agreement.

For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

           (d)     Notice of Termination. Any termination by the Employer for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 12(b) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice). The failure by the Executive or the
Employer to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Employer, respectively, hereunder or preclude the
Executive or the Employer, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Employer’s rights hereunder.

 

           (e)    Date of Termination. “Date of Termination” in respect of the
Executive’s separation from service under this Agreement means (i) if the
Executive’s employment is terminated by the Employer for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive’s
employment is terminated by the Employer other than for Cause or Disability, the
Date of Termination shall be the date on which the Employer notifies the
Executive of such termination or any later date specified therein, (iii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be, and (iv) if the Executive’s employment is
terminated by the Executive voluntarily other than for Good Reason, the Date of
Termination shall be the date on which the Executive notifies the Employer of
such termination or any later date specified therein.

 

 

6.

Obligations of the Company upon Termination. Subject to Section 6(e) below:

           (a)   Good Reason; Other Than for Cause, Death or Disability. If,
during the Employment Period, the Employer shall terminate the Executive’s
employment other than for Cause, death or Disability or the Executive shall
terminate employment for Good Reason, the Employment Period shall thereupon
terminate and:

  

(i)         the Company shall pay to the Executive in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts,
subject to reduction as set forth in Section 9:

A.       the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
higher of (I) the Recent Annual Bonus and (II) the Annual Bonus paid or payable,
including any bonus or portion thereof which has been earned but deferred (and
annualized for any fiscal year consisting of less than twelve full months or
during which the Executive was employed for less than twelve full months), for
the most recently completed fiscal year during the Employment Period, if any
(such higher amount being referred to as the “Highest Annual Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365 and
(3) any accrued vacation pay to the extent not theretofore paid

 

6

 



--------------------------------------------------------------------------------

(the sum of the amounts described in clauses (1), (2), and (3) shall be
hereinafter referred to as the “Accrued Obligations”); and

B.       the amount equal to the product of (1) 2.99 and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Highest Annual Bonus;

(ii)        for three years after the Executive’s Date of Termination, the
Company shall continue benefits under the medical, prescription, vision, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans programs to the Executive and/or the Executive's family at least
equal to those which would have been provided to them in accordance with the
plans, programs, practices and policies described in Section 4(b)(iv) of this
Agreement if the Executive's employment had not been terminated or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its Affiliates and their
families, provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer-provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility, and provided further, that (A)
with respect to any such benefits providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code under a self-insured medical
reimbursement plan (within the meaning of Code Section 105(h)), (a “Self-Insured
Medical Plan”), including, without limitation, medical, prescription, vision or
dental benefits, that are incurred following the period the Executive would be
entitled (or would, but for this Section 6(a)(ii), be entitled) to continuation
coverage under such plan under Code Section 4980B (COBRA) if the Executive had
elected such coverage and paid the applicable premiums, the reimbursement of an
eligible medical expense must be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred and (B) the
Executive and/or the Executive’s family pays to the Company the cost, on an
after-tax basis, for the premium payments (both the employee and employer
portion) required for such continued coverage under any Self-Insured Medical
Plan. For purposes of determining eligibility (but not the time of commencement
of benefits) of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until three years after the Date of Termination and to have
retired on the last day of such period;

(iii)       the Company shall, at its sole expense as incurred, provide the
Executive with reasonable outplacement services the scope and provider of which
shall be selected by the Executive in his sole discretion, provided that, such
services must be provided and the expenses therefor incurred prior to the end of
the second calendar year following the calendar year in which the Date of
Termination occurs, and provided further, that the Company shall pay all
reimbursements for such expenses so incurred not later than the end of the third
calendar year following the calendar year in which the Date of Termination
occurs;

(iv)       to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company or its
Affiliates (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”); and

(v)        on or about January 31 of the year following the year in which the
Date of Termination occurs and continuing on or about each January 31 thereafter
until the year following the year in which the Executive’s continued coverage
under any Self-Insured Medical Plan pursuant to the first sentence of Section
6(a)(ii) terminates, the Company will make a payment in cash to the Executive
and/or the Executive’s family equal, on an after-tax basis, to the amount, if
any, the Executive and/or the Executive’s family paid in premium payments during
the immediately preceding calendar year for continued coverage under any
Self-Insured Medical Plan described in Section 6(a)(ii) exceeds the amount the
Executive and/or the Executive’s family would have paid if the Executive had
remained in employment during such year, provided that each such cash payment by
the Company pursuant to this Section 6(a)(v) shall be considered a separate
payment and not one of a series of payments for purposes of Code Section 409A.

 

7

 



--------------------------------------------------------------------------------

          Following such termination of the Executive’s employment, except as
set forth in this Section 6(a) or Section 8 or 9, the Executive shall have no
further rights to compensation or other benefits under this Agreement.

 

          (b)         Death. If the Executive’s employment is terminated by
reason of the Executive’s death during the Employment Period, this Agreement and
the Employment Period shall thereupon terminate without further obligations to
the Executive’s legal representatives under this Agreement, other than for
payment of Accrued Obligations and the timely payment or provision of Other
Benefits. Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 6(b) shall include, without limitation, and
the Executive’s estate and/or beneficiaries shall be entitled to receive,
benefits at least equal to the most favorable benefits provided by the Company
and its Affiliates to the estates and beneficiaries of peer executives of the
Company and such Affiliates under such plans, programs, practices and policies
relating to death benefits, if any, as in effect with respect to other peer
executives and their beneficiaries at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to other peer executives of the
Company and its Affiliates and their beneficiaries.

 

          (c)          Disability. If the Executive’s employment is terminated
by reason of the Executive’s Disability during the Employment Period, this
Agreement and the Employment Period shall thereupon terminate without further
obligations to the Executive, other than for payment of Accrued Obligations and
the timely payment or provision of Other Benefits. Accrued Obligations shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term “Other
Benefits” as utilized in this Section 6(c) shall include, and the Executive
shall be entitled after the Disability Effective Date to receive, disability and
other benefits at least equal to the most favorable of those generally provided
by the Company and its Affiliates to disabled executives and/or their families
in accordance with such plans, programs, practices and policies relating to
disability, if any, as in effect generally with respect to other peer executives
and their families at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and its Affiliates and their families.

 

          (d)          Cause; Other than for Good Reason. If the Executive’s
employment shall be terminated for Cause during the Employment Period, this
Agreement and the Employment Period shall thereupon terminate without further
obligations to the Executive other than the obligation to pay to the Executive
(x) his Annual Base Salary through the Date of Termination and (y) Other
Benefits, in each case to the extent theretofore unpaid. All amounts payable
under clause (x) shall be paid to the Executive in a lump sum in cash within 30
days of the Date of Termination. If the Executive voluntarily terminates
employment during the Employment Period, excluding a termination for Good
Reason, this Agreement and the Employment Period shall thereupon terminate
without further obligations to the Executive, other than for Accrued Obligations
and the timely payment or provision of Other Benefits. In such case, all Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.

 

        (e)          (i) Notwithstanding anything in this Section 6 or any other
provision of this Agreement to the contrary, if, at the Executive’s Date of
Termination, stock of the Company or any Affiliate is publicly traded on an
established securities market or otherwise and the Executive is a “Specified
Employee” (as defined in Section 6(e)(ii)) at the Date of Termination, then the
Company will defer the payment or commencement of the payment, as the case may
be, of any amounts described in Section 6(a)(i)(A)(2) (but only where payable
under Section 6(a), 6(c) or 6(d)), Section 6(a)(i)(B) and Section 6(a)(v) that,
in any such case, otherwise become payable during the first six months following
the Executive’s Date of Termination, until the earlier of (A) the first day of
the seventh month following the Executive’s Date of Termination or (B) the
Executive’s death. Any payments or benefits delayed as a result of the preceding
sentence shall be accumulated and paid in a lump sum, without interest, as soon
as practicable but not later than five business days after the first day of the
seventh month following the Executive’s Date of Termination (or the Executive’s
earlier death). Thereafter, payments will resume in accordance with this
Agreement.

 

 

8

 



--------------------------------------------------------------------------------

          (ii)          For purposes of this Agreement, a “Specified Employee”
means, during the 12-month period beginning on April 1st of 2008 or on April 1st
of any subsequent calendar year, an employee of the Company or its Affiliates
who met the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the regulations thereunder and without regard to
Code Section 416(i)(5)) for being a “key employee” at any time during the
12-month period ending on the December 31st immediately preceding such April
1st.

 

          7.           Nonexclusivity of Rights. Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its Affiliates and
for which the Executive may qualify, nor, subject to Section 12(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its Affiliates.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its Affiliates at or subsequent to the Date
of Termination shall be payable in accordance with such plan, policy, practice
or program or contract or agreement except as explicitly modified by this
Agreement.

 

         8.           Full Settlement. Subject to Section 9 herein, the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company or any of its Affiliates may have against the Executive or others.
In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and such amounts shall not be
reduced whether or not the Executive obtains other employment (except as
provided in Section 6(a)(ii) where the medical and other welfare benefits
described therein shall be secondary to those provided under another
employer-provided plan). Notwithstanding any other provision of this Agreement,
the Company agrees to pay as incurred but in no event later than the end of the
calendar year following the calendar year in which incurred, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur during the period beginning on the date of this Agreement and ending ten
(10) years after the Date of Termination as a result of any contest (regardless
of the outcome thereof) by the Company, the Executive or others of the validity
or enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code.

 

 

9.

Certain Reduction of Payments by the Company.

             (a)          For purposes of this Section 9, (i) a Payment shall
mean any payment or distribution in the nature of compensation to or for the
benefit of the Executive, whether paid or payable pursuant to this Agreement or
otherwise, including, without limitation, any stock option, stock appreciation
right or similar right, or the lapse or termination of any restriction on or the
vesting or exercisability of any of the foregoing; (ii) Change of Control
Payment shall mean a Payment paid or payable pursuant to this Agreement
(disregarding this Section); (iii) Net After Tax Receipt shall mean the Present
Value of a Payment net of all taxes imposed on the Executive with respect
thereto under Sections 1 and 4999 of the Code, determined by applying the
highest marginal rate under Section 1 of the Code which applied to the
Executive’s taxable income for the immediately preceding taxable year; (iv)
“Present Value” shall mean such value determined in accordance with Section
280G(d)(4) of the Code; and (v) “Reduced Amount” shall mean the greatest
aggregate amount of Change of Control Payments which (A) is less than the sum of
all Change of Control Payments and (B) results in aggregate Net After Tax
Receipts which are equal to or greater than the Net After Tax Receipts which
would result if the Executive were paid the sum of all Change of Control
Payments.           

 

             (b)          Anything in this Agreement to the contrary
notwithstanding, in the event Ernst & Young or such other certified public
accounting firm designated by the Executive (the “Accounting Firm”) shall
determine that receipt of all Payments would subject the Executive to tax under
Section 4999 of the Code, it shall determine whether some amount of Change of
Control Payments would meet the definition of a “Reduced Amount.” If the
Accounting Firm determines that there is a Reduced Amount, the aggregate Change
of Control Payments shall be reduced to such Reduced Amount as provided below.
All fees payable to the Accounting Firm shall be paid solely by the Company.

 

9

 



--------------------------------------------------------------------------------

           (c)          If Accounting Firm determines that aggregate Change of
Control Payments should be reduced to the Reduced Amount, the Change of Control
Payments shall be reduced or eliminated, as determined by Accounting Firm, in
the following order so that after such reduction or elimination the Present
Value of the aggregate Change of Control Payments equals the Reduced Amount: (i)
cash payments, (ii) outplacement services and (iii) welfare benefits. The
Company shall promptly give the Executive notice of the Accounting Firm’s
determinations and a copy of the detailed calculations thereof showing that
aggregate Change of Control Payments should be reduced to the Reduced Amount and
the required reduction or elimination of such Change of Control Payments in the
order set forth above so that after reduction or elimination the Present Value
of the aggregate Change of Control Payments equals the Reduced Amount. All
determinations made by Accounting Firm under this Section shall be binding upon
the Company and the Executive and shall be made within 60 days of the
Executive’s Date of Termination. As promptly as practicable following such
determination but in no event later than the last day of the calendar year in
which the Date of Termination occurs or, if later and the Executive is not
permitted, directly or indirectly, to designate the year of payment, by the 15th
day of the third calendar month following the Date of Termination, the Company
shall pay to or distribute for the benefit of the Executive such Change of
Control Payments as are then due to the Executive under this Agreement and shall
promptly pay to or distribute for the benefit of the Executive in the future
such Change of Control Payments as become due to the Executive under this
Agreement.

 

           (d)          While it is the intention of the Company to reduce the
amounts payable or distributable to the Executive hereunder only if the
aggregate Net After Tax Receipts to the Executive would thereby be increased, as
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which Accounting Firm believes has a high probability
of success determines that an Overpayment has been made, any such Overpayment
paid or distributed by the Company to or for the benefit of the Executive shall
be treated for all purposes as a loan to the Executive which the Executive shall
repay to the Company together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no such
loan shall be deemed to have been made and no amount shall be payable by an
Executive to the Company if and to the extent such deemed loan and payment would
not either reduce the amount on which the Executive is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. In
the event that Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of the Executive
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code, but in no event shall the Underpayment be paid later
than the end of the first calendar year in which the calculation of the
Underpayment is administratively practicable.

 

          10.          Confidential Information. The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or any of its Affiliates,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its Affiliates and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Employer, the Executive
shall not, without the prior written consent of the Employer or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Employer and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

 

          11.          Successors. (a) This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.

 

10

 



--------------------------------------------------------------------------------

          (b)         This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

 

         (c)          The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

          12.          Miscellaneous. (a) This Agreement shall be governed by
and construed in accordance with the laws of the State of Oklahoma, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

          (b)          All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

_______________

 

OGE Energy Corp.

321 North Harvey Oklahoma City, Oklahoma 73102 

 

If to the Company

OGE Energy Corp.

  or the Employer

321 North Harvey

Oklahoma City, Oklahoma 73102  Attention:  General Counsel 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

          (c)          The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

          (d)          The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

          (e)          The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 5(c)(i)-(v) of this Agreement, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 

          (f)           The Executive and the Company acknowledge that, except
as may otherwise be provided under any other written agreement between the
Executive and the Company or any of its Affiliates, the employment of the
Executive by the Company or any of its Affiliates is “at will” and, subject to
Section 1(a) hereof, prior to the Effective Date, the Executive’s employment may
be terminated by either the Executive or the Company or any of its Affiliates,
as the case may be, at any time prior to the Effective Date, in which case the
Executive shall have no further rights under this Agreement. From and after the
date hereof, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof.

 

          (g)          To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance with the
provisions of Section 409A of the Code. This Agreement shall be administered in
a manner consistent with this intent. Notwithstanding any provision of the Plan
to the contrary, a distribution to be

 

11

 



--------------------------------------------------------------------------------

made as of a specified date in Section 6 shall be treated for purposes of Code
Section 409A as made on the date specified if the distribution is made at such
date specified or a later date in the same calendar year or, if later, and
provided the Executive is not permitted, directly or indirectly, to designate
the year in which the distribution is made, by the 15th day of the third
calendar month following the specified date. In addition, to the extent any
provision of this Agreement, is or will be in violation of Section 409A of the
Code and the regulations thereunder, this Agreement shall be amended in such
manner as the parties may agree such that the Agreement is or remains in
compliance with Section 409A of the Code and the foregoing intent of the parties
is maintained to the maximum extent possible. Each party is responsible for
reviewing this Agreement for compliance with Section 409A.

 

        (h)          The provisions of this Agreement are not intended, and
should not be construed to be legal, business or tax advice. The Company, the
Executive and any other party having any interest herein are hereby informed
that the U.S. federal tax advice contained in this document (if any) is not
intended or written to be used, and cannot be used, for the purpose of (i)
avoiding penalties under the Code or (ii) promoting, marketing or recommending
to any party any transaction or matter addressed herein.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, OGE Energy Corp. has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

      

 

 

 

OGE ENERGY CORP.

 

 

By

 

 

 

 

 

 

 

    

    



12

 



--------------------------------------------------------------------------------

Exhibit A

Incentive, Savings and Retirement Plans

 

 

1.

Annual Incentive Compensation Plan

 

2.

Stock Incentive Plan

 

3.

OGE Energy Corp. Employees’ Stock Ownership and Retirement Savings Plan

 

4.

OGE Energy Corp. Deferred Compensation Plan

 

5.

Retirement Plan

 

6.

Restoration of Retirement Income Plan

 

 

 



 